




Exhibit 10.3




Amendment to EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement (this “Amendment”), dated as of August
25, 2015 and effective as of the Effective Date (as defined below), is entered
into by and between Ascent Capital Group, Inc., a Delaware corporation (the
“Company”), and Michael R. Haislip (“Executive”).
INTRODUCTION
The Executive and the Company entered into an Employment Agreement dated as of
September 30, 2011 (the “Original Agreement”). The Company and Executive desire
to amend the Original Agreement as set forth herein.
The Executive has previously informed the Company of his intention to retire
from his current roles as Executive Vice President of the Company and Chief
Executive Officer of the Company’s wholly-owned subsidiary Monitronics
International, Inc. (“Monitronics”), and the parties desire to arrange for an
orderly transition of the Executive’s duties.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
AGREEMENT
1.Employment.


Section 1.1 of the Original Agreement is hereby amended and restated to read in
its entirety as follows:
“Upon the terms and conditions hereinafter set forth, the Company hereby employs
Executive, and Executive hereby accepts employment, as Senior Executive Advisor
of the Company, effective as of September 10, 2015 (the “Effective Date”).”
2.Term.


Section 1.2 of the Original Agreement is hereby amended and restated to read in
its entirety as follows:
“Subject to Article IV below, Executive’s employment hereunder shall terminate
at the close of business on March 31, 2017 (the “Term”). Upon such termination
date the Company’s sole obligations shall be to:
(a) pay any Base Salary that is accrued but unpaid as March 31, 2017; and
(b) pay Executive for any reimbursement of expenses incurred in accordance with
Section 3.2.
(c) any outstanding equity awards held by Executive shall be treated as provided
in the applicable award agreement and plan award agreement and for the sole and
exclusive



--------------------------------------------------------------------------------




purpose of determining Executive’s rights under the applicable equity award
agreement, the expiration of the Term shall be deemed a Termination Without
Cause .


3.Duties.


Section 1.3 of the Original Agreement is hereby amended and restated to read in
its entirety as follows:
“During the Term, Executive shall provide advice and guidance to, and consult
with, the Chief Executive Officer of the Company and the Chief Executive Officer
of Monitronics from time to time. Executive shall abide by all rules,
regulations and policies of the Company and its Affiliates, as may be in effect
from time to time. Subject to the restrictions set forth in Section 5.3 of this
Agreement, Executive may be engaged in other business endeavors so long as the
time allocated to such activities does not interfere with or conflict with the
discharge of Executives duties as set forth in this Agreement.
4.Location.


Section 1.5 of the Original Agreement is hereby amended and restated to read in
its entirety as follows:
“Except for services rendered during business trips as may be reasonably
necessary, Executive may render his services under this Agreement primarily from
his residence and shall not be required to render such services from the offices
of Monitronics in the Dallas, Texas area or the offices of the Company in
Englewood, Colorado.”
5.Base Salary.


Section 2.2 of the Original Agreement is hereby amended and restated to read in
its entirety as follows:
“Commencing on the Effective Date, the Executive’s rate of pay shall be an
annual base salary of $361,680 per year (the “Base Salary”), payable by the
Company in accordance with the Company’s normal payroll practices.”
6.Bonus.


Section 2.3 of the Original Agreement is hereby amended and restated to read in
its entirety as follows:
“Executive shall not be eligible for an annual bonus with respect to the 2015
fiscal year, and commencing with the 2016 fiscal year, Executive shall no longer
be eligible to receive an annual bonus.”
7.Vacation.


Section 3.3 of the Original Agreement is hereby amended and restated to read in
its entirety as follows:
“Any vacation time accrued but unused as of the Effective Date will be paid to
Executive in a lump sum cash payment.”
8.Termination of Employment for Cause.


The second and third paragraphs of Section 4.1 of the Original Agreement are
hereby amended and restated to read in its entirety as follows:

2

--------------------------------------------------------------------------------




“Commencing on the Effective Date, for purposes of this Agreement, “Cause” shall
mean: (a) (i) any material act or omission that constitutes a breach by
Executive of any of his material obligations or duties under this Agreement (ii)
the violation by Executive of any material policy, rule or regulation of the
Company or any of its Affiliates or (iii) the violation of any material law or
regulation applicable to the business of the Company or any of its Affiliates;
(b) Executive’s intentional act or intentional omission constituting fraud, or
an intentional material misrepresentation, occurring subsequent to the
commencement of his employment with the Company; or (c) any other intentional
misconduct by Executive that is materially injurious to the financial condition
or business reputation of, or is otherwise materially injurious to, the Company
or any of its Affiliates.
Notwithstanding the foregoing, no purported Termination For Cause pursuant to
(a), (b), or (c) of the preceding paragraph of this Section 4.1 shall be
effective unless all of the following provisions shall have been complied with:
(i) Executive shall be given written notice by the Company of its intention to
effect a Termination For Cause, such notice to state in detail the particular
circumstances that constitute the grounds on which the proposed Termination For
Cause is based; and (ii) Executive shall have fifteen (15) business days after
receiving such notice in which to cure such grounds, to the extent such cure is
possible, as determined in the sole discretion of the Company.”
9.Termination of Employment Without Cause.


Section 4.2 of the Original Agreement is hereby amended and restated to read in
its entirety as follows:
“4.2    Termination of Employment Without Cause. During the Term, the Company
may at any time, in its sole discretion, terminate the employment of Executive
hereunder for any reason (other than those set forth in Section 4.1 above) upon
written notice to Executive. In such event, the Company shall pay Executive an
amount in cash equal to the sum of the following:
(a) any Base Salary that is accrued but unpaid as of the date of termination,
plus the balance of any Base Salary payments that would have been paid to
Executive for the remainder of the Term; and
(b) any reimbursement for expenses incurred in accordance with Section 3.2.
(c) any equity awards held by Executive shall be treated as provided in the
applicable award agreement and plan award agreement (e.g., acceleration of
vesting per plan agreement)
Subject to Section 4.9, any payment to which Executive becomes entitled under
this Section 4.2 or Section 4.3 shall be payable in a lump sum on the sixtieth
(60th) day following the date of termination of Executive’s employment (or, if
such day is not a business day, on the first business day thereafter).
In addition, subject to Sections 4.6, 4.7, 4.8, 4.9, 5.3 and 5.4 below, to the
extent such coverage is available and is elected by Executive under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company
shall contribute to the health insurance plan maintained by the Company and
covering the Executive and his dependents as of the date of termination, or any
successor plan maintained by the Company, that amount that reflects the
proportionate part of the premium for such coverage that is paid by the Company
as of the date of termination (the “Benefits Payments”), such Benefits Payments
to be made monthly in accordance with the Company’s normal procedures for the
payment of health insurance premiums, throughout the period beginning on the
date of termination and ending on March 31, 2017 (the “Reimbursement Period”)
(i.e., Executive shall bear responsibility for that portion of the health

3

--------------------------------------------------------------------------------




insurance premiums in excess of the Benefits Payments), or, alternately, in the
Company’s sole discretion, the Company shall reimburse Executive the amount of
the Benefits Payment on a monthly basis during the Reimbursement Period, upon
Executive’s submission to the Company of adequate proof of payment of the full
COBRA premium by Executive; provided, however, that if Executive becomes
employed with another employer during the Reimbursement Period and is eligible
to receive health and/or medical benefits that are substantially comparable to
those offered by the Company under such other employer’s plans, the Company’s
payment obligation under this paragraph shall end. Notwithstanding the
foregoing, in the event that the Company’s group health plan is insured and
under applicable guidance the reimbursement of COBRA premiums causes the
Company’s group health plan to violate any applicable nondiscrimination rule,
the Company and Executive agree to negotiate in good faith a mutually agreeable
alternative arrangement. For the avoidance of doubt, Executive shall be
responsible for paying any U.S. federal or state income taxes associated with
the Benefits Payments.
Executive acknowledges that the payments and benefits referred to in this
Section 4.2, together with any rights or benefits under any written plan or
agreement which have vested on or prior to the termination date of Executive’s
employment under this Section 4.2, constitute the only payments which Executive
shall be entitled to receive from the Company or any of its Affiliates hereunder
in the event of any termination of his employment pursuant to this Section 4.2,
and the Company and its Affiliates shall have no further liability or obligation
to him hereunder or otherwise in respect of his employment.”
10.Incentive Equity Award .
Article II of the Original Agreement shall be amended by the addition of the
following provision:
“2.6 Incentive Equity Award
. Subject to approval by the Compensation Committee of the Board of Directors of
Ascent Capital Group Inc., as part of the consideration for Executive’s services
to the Company during the Term, the Company shall grant to Executive, pursuant
to the Ascent Capital Group, Inc. 2015 Omnibus Incentive Plan or such successor
incentive plan as may be in place from time to time (the “Plan”):
(i)5000 restricted shares of ASCMA Class A Common Stock (the “Restricted
S    hares”), subject to the Ascent Capital Group, Inc. 2015 Omnibus Incentive
Plan Restricted Stock Award Agreement; and (b) Subject to compliance with the
terms of this Amended and Restated Employment Agreement, the Restricted Shares
shall vest as follows: (i) 20% as of June 14, 2016; (ii) 30% as of December 31,
2016 and (iii) 50% as of March 31, 2017.


11.Death; Disability. (a) Section 4.5(a) of the Original Agreement is hereby
amended and restated to read in its entirety as follows:


“(a) any Base Salary that is accrued but unpaid as of the date of death or
termination for Disability, plus the balance of any Base Salary payments that
would have been paid to Executive for the remainder of the Term; and”
(b) Section 4.5(b) of the Original Agreement is hereby amended and restated to
read in its entirety as follows:
“(b) any reimbursement for expenses incurred in accordance with Section 3.2. and
any equity awards held by Executive shall be treated as provided in the
applicable award agreement and plan award agreement (e.g., acceleration of
vesting per plan agreement)”

4

--------------------------------------------------------------------------------




 
(c) Section 4.5(c) of the Original Agreement is hereby deleted in its entirety.
12.Severance Agreement and Release.


Section 4.7 of the Original Agreement is hereby amended and restated to read in
its entirety as follows: “[Intentionally omitted.].”
13.Continued Compliance.


Section 4.8 of the Original Agreement is hereby amended and restated to read in
its entirety as follows: “[Intentionally omitted.].”
14.Except as amended by the preceding provisions of this Amendment, the Original
Agreement shall remain in full force and effect according to its terms.


15.This Amendment will be governed by, and construed in accordance with, the
substantive laws of the State of Texas without giving effect to principles
relating to conflicts of law.


16.This Amendment may be executed in counterparts, each of which shall be deemed
an original, and all of which together shall constitute one and the same
instrument.


[Remainder of this page intentionally left blank]

5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of August
25, 2015.


 
 
 
 
"COMPANY"
 
 
 
 
ASCENT CAPITAL GROUP, INC.
 
 
 
By:
/s/ William E. Niles
 
 
 
 
William E. Niles
 
 
 
 
Executive Vice President and General Counsel
 
 
 
 
 
 
 
 
 
"EXECUTIVE"
 
 
 
By:
/s/ Michael R. Haislip
 
 
 
 
Michael R. Haislip
 
 
 
 
 




6